Citation Nr: 1718200	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-37 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a separate compensable evaluation for right shoulder acromioclavicular dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1974 to February 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in relevant part, increased the rating for the Veteran's service-connected right shoulder impingement syndrome, status post acromioclavicular separation, with calcific tendinitis (right shoulder disability) to 20 percent disabling, effective July 9, 2008.

This case was previously before the Board in May 2013, at which time the Board, in pertinent part, remanded the matter for additional development, including for the provision of a contemporaneous VA examination to determine the nature and severity of his service-connected shoulder disability.  

The case returned to the Board in February 2016, at which time the Board, in relevant part, denied a rating in excess of 20 percent for his service-connected right shoulder disability.  See February 2016 Board Decision. 

The Veteran appealed the Board's February 2016 decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In March 2017, the parties filed a Joint Motion for Partial Remand (JMPR), asking the Court to "vacate the [February 2016 Board Decision] to the extent that it denied [the Veteran]'s claim of entitlement to a separate compensable evaluation for a right shoulder disability, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203, and to remand that matter for further adjudication consistent with the foregoing."  See March 2017 JMPR.  In an order dated later that month, the Court granted the JMPR and remanded the issue of entitlement to a separate compensable evaluation for right shoulder acromioclavicular dislocation to the Board "for action consistent with the terms of the joint motion."  See March 2017 CAVC Order.  The case has thus returned to the Board.  

In this regard, the Board notes that the parties to the JMPR agreed that the Board did not provide an adequate statement of reasons and bases as to why the Veteran was not entitled to a separate rating for right shoulder acromioclavicular dislocation pursuant to 38 C.F.R. § 4.71a, Schedule of Ratings - Musculoskeletal System, The Shoulder and Arm, Diagnostic Code 5203, Impairment of Clavicle or Scapula.  The remainder of the Board's February 2016 decision denying a rating in excess of 20 percent for impingement syndrome of the right shoulder, status post acromioclavicular separation, with calcific tendinitis, was undisturbed by the JMPR.  See March 2017 JMPR; March 2017 CAVC Order.  As such, the rating assigned the service-connected right shoulder impingement syndrome, status post acromioclavicular separation, with calcific tendinitis, under 38 C.F.R. § 4.71a, Diagnostic Code 5201 is no longer on appeal.  Thus, the only issue currently before the Board for consideration is that of entitlement to a separate compensable evaluation for right shoulder acromioclavicular dislocation, as reflected on the title page.  

The Board additionally notes that, in the February 2016 decision, the Board found that claim of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record as part and parcel of the Veteran's claim for an increased initial rating for his right shoulder condition.  See February 2016 Board Decision.  See also Rice v. Shinseki, 22 Vet. App 447 (2009) (holding that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  Accordingly the Board took jurisdiction over the claim for a TDIU, but remanded it to the RO for additional development.  See id.  

That TDIU claim is currently being developed by the RO.  See, e.g., November 2016 Notification Letter (requesting information from the Veteran pursuant to the Board's remand); November 2016 Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940) (asserting that he last held full time employment in 2000 and that he is unemployable as a result of his service-connected disabilities, including specifically his right shoulder condition); April 2017 Deferred Rating Decision (VA Form 21-6789) (reflecting that adjudication of the remanded TDIU claim was pending scheduling VA examinations of his service-connected conditions).  Accordingly, as the TDIU claim has essentially been bifurcated from the increased rating claim, and in light of the fact that any action taken by the Board on the TDIU claim at this juncture will only further delay adjudication below, the Board declines to address the TDIU issue in this decision.  

Finally, the Board notes that medical evidence pertaining to the Veteran's right shoulder condition has been associated with the claims folder since the claim was last adjudicated by the Agency of Original Jurisdiction (AOJ) in August 2013.  In particular, that evidence includes the report of a May 2017 VA shoulder examination.  See May 2017 VA Shoulder and Arm Conditions Disability Benefits Questionnaire (DBQ).  The Veteran has not waived consideration of the newly received evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2016).  Nevertheless, in light of the favorable decision below, namely the grant of a separate 20 percent evaluation for the right shoulder acromioclavicular dislocation, which is the highest schedular evaluation available under 38 C.F.R. § 4.71a, DC 5203, the Board finds no prejudice to Veteran in proceeding with adjudication of the claim.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).


FINDING OF FACT

Throughout the appellate period, the Veteran's right shoulder condition has been manifested by dislocation of the clavicle or scapula.



CONCLUSION OF LAW

For the entire appellate period, the criteria are met for assignment of a separate 20 percent evaluation for right shoulder acromioclavicular dislocation.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  In this regard, the Veteran has been provided all required notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Further, all relevant records have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  He has also been provided with VA examinations in conjunction with his claim, which are adequate for adjudicatory purposes.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327, 4.1 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of his claim.  Further, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Accordingly, the Board finds that the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan, 24 Vet. App. at 163.

Moreover, in the decision below, the Board is granting a separate 20 percent rating for the right shoulder acromioclavicular dislocation, which is the highest schedular evaluation available under 38 C.F.R. § 4.71a, DC 5203.  Thus, even assuming that there were deficiencies in VA's procedural duties, which, as noted above, the Boards finds there were not, any such deficiencies would be nonprejudicial.  See, e.g., 38 C.F.R. § 20.1102 (2016) (harmless error).  See also Vogan, 24 Vet. App. at 163 (observing that an error that does not affect the outcome of a case is not prejudicial); Sanders, 556 U.S. at 407, 410.  Accordingly, the Board will proceed with appellate review.

II.  Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  


Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  In increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such claims, VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Hart, 21 Vet. App. at 509; Hazan v. Gober, 10 Vet. App. 511, 519 (1992).


In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain 'must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016).

The provisions of sections 4.40 and 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the diagnostic codes applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2016).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Additionally, the United States Court of Appeals for Veterans Claims (Court) recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements.  Id. at 354.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

As noted, the Veteran's right shoulder impingement syndrome with calcific tendinitis is in receipt of a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5201, effective from July 9, 2008, based on limitation of motion of the arm at shoulder level.  See February 2016 Board Decision (finding that the "Veteran's right shoulder disability has been manifested by limitation of motion of the arm at shoulder level; however, the evidence fails to show limitation of motion midway between side and shoulder level or 25 degrees from the side"); November 2008 Rating Decision (assigning a 20 percent rating for impingement syndrome, right shoulder, status post acromioclavicular separation, with calcific tendonitis, based on "arm motion . . . limited at shoulder level").

The Joint Motion of Partial Remand (JMPR) specifically directed the Board to consider whether the Veteran was entitled to a separate rating for right shoulder acromioclavicular dislocation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203, which pertains to impairment of clavicle or scapula.  In this regard, under Diagnostic Code 5203, a 20 percent rating is warranted for dislocation of the clavicle or scapula.  See38 C.F.R. § 4.71a, DC 5203.  A 20 percent rating is also assigned for nonunion of the clavicle or scapula, with loose movement.  Id.  Nonunion of the clavicle or scapula, without loose movement, warrants a 10 percent rating, as does malunion of the clavicle or scapula.  Id.  In addition, Diagnostic Code 5203 allows for alternative rating based on impairment of function of the contiguous joint.  See id.  

Here, the evidence of record supports the assignment of a separate 20 percent evaluation based on acromioclavicular "dislocation."  See id.  Specifically, on VA examination in July 2013, the examining VA physician determined that the Veteran's right shoulder pathology included "impairment of the clavicle or scapula" manifested by "acromioclavicular dislocation."  See July 2013 VA Shoulder and Arm Conditions DBQ (noting symptoms including pain on palpitation of the right acromioclavicular joint).  See also August 2008 VA Joints Examination Report (reflecting that, in addition to painful, limited motion, the Veteran's shoulder condition was productive of instability, giving way, stiffness, and weakness).  Furthermore, the Veteran's private treating orthopedist noted radiographic "evidence of an old malunion of the right clavicle."  See December 2008 and July 2010 Letters from D.G.B., M.D.  Finally, the March 2017 VA examiner noted the Veteran's "history of mechanical symptoms (clicking, catching, etc.)" caused by "shoulder instability, dislocation or labral pathology."  See March 2017 VA Shoulder and Arm Conditions DBQ.  Thus, the medical evidence identifies malunion or dislocation of the acromioclavicular joint throughout the appellate period.  

In assigning a separate rating for right shoulder acromioclavicular dislocation under Diagnostic Code 5203, the Board has considered the general rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262 (reflecting that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  Additionally, the Board is aware that the language of Diagnostic Code 5203 states that a shoulder disability involving impairment of the scapula or clavicle be rated under either the criteria in DC 5203 "or [based on] impairment of function of the contiguous joint."  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  As discussed, the Veteran is in receipt of 20 percent rating under Diagnostic Code 5201 for right shoulder impingement syndrome with calcific tendinitis based on limitation of motion of the arm at shoulder level.  See February 2016 Board Decision; November 2008 Rating Decision.  Although the use of the term "or" in Diagnostic Code 5203 would appear to prohibit separate ratings under both DC 5201 for impairment of the contiguous joint and DC 5203 for impairment of the clavicle, the Board finds that, in the instant case, the painful, limited motion at shoulder level, upon which the Veteran's 20 percent rating under Diagnostic Code 5201 is based, is a separate and distinct manifestation of the Veteran's right shoulder condition than dislocation.  There is no overlapping or duplicative symptomatology between the Veteran's painful and limited arm motion due to his impingement syndrome and his dislocation of the acromioclavicular joint, with its associated mechanical symptoms (clicking, catching, etc.), instability, giving way, stiffness, pain on palpitation, and weakness.  See August 2008 VA Joints Examination Report; July 2013 VA Shoulder and Arm Conditions DBQ; March 2017 VA Shoulder and Arm Conditions DBQ.  

Accordingly, the "functional manifestations" of the acromioclavicular dislocation are contemplated by the separate 20 percent rating under Diagnostic Code 5203 assigned herein, and do not overlap with the rating assigned under Diagnostic Code 5201 for painful limited motion.  See Esteban, 6 Vet. App. at 262.  

In sum, in light of the VA examination reports reflecting malunion and dislocation of the acromioclavicular joint, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's right shoulder condition warrants the assignment of a separate evaluation of 20 percent under DC 5203 for the entire appellate period.  See38 C.F.R. § 4.71a, DC 5203 (providing for a 20 percent rating for "dislocation" of the clavicle or scapula).  See also Hart, 21 Vet. App. at 509-10.  See, too, 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Finally, as noted in the introduction above, the JMPR and CAVC order explicitly limited the issue on appeal to entitlement to a separate evaluation for the Veteran's right shoulder condition under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  As the Board has granted the highest schedular evaluation available under that diagnostic code, further discussion of any additional issues is unwarranted.  Nevertheless, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A separate rating of 20 percent for right shoulder acromioclavicular dislocation is granted, subject to the laws and regulations governing the payment of VA monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


